Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I drawn to Claims 1-10, 19 and 20 in the reply filed on 07/01/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link (US 2019/0047511)


Regarding Claim 1,

Link (US 2019/0047511) teaches a method for authenticating a data transmission received at a vehicle from a transmitting device associated with a source positioned offboard of the vehicle (Figure 1 shows a vehicle, 4, 6, Paragraph [0037] show a communication system and onboard computing system), the method comprising: receiving, by a computing system comprising one or more processors positioned in the vehicle, the data transmission associated with the source (Paragraph [0037] teaches vehicle device 4 transmits a request message signal via an audio signal)(Figure 5, 525), the data transmission comprising a payload and control data indicative of the source; 
determining, by the computing system, whether the source is authorized based at least in part on the control data of the data transmission (Figure 5, 555, Authenticate Vehicle Permission Message and associated text); 
and generating, by the computing system, a control action based at least in part on whether the source is authorized (Figure 5, 555, perform requested operation and associated text);

Regarding Claim 2,

Link teaches the method of claim 1, wherein the control data comprises a cryptographic identification of a source identifier of the source (Figure 5, 545, cryptographic information from the request message).



Regarding Claim 4,

(Paragraph [0035] teaches cryptographic input may include, time value, location) (Figure 5, 555 receives and authenticates message);.



Regarding Claim 6,

Link teaches the method of claim 1, wherein the data transmission is a voice communication and the control data of the voice communication comprises a cryptographic identification of a source identifier (Figure 5, 545, cryptographic information from the request message)., and wherein the cryptographic identification is a human inaudible component of the voice communication (Paragraph [0035] teaches request message containing request message is in an inaudible component).

Regarding Claim 7,

Link teaches the method of claim 6, wherein the human inaudible component is greater than about twenty kilohertz (20 kHz) (Paragraph [0037] teaches ultrasonic tones which are greater than 20kHz)



Link teaches the method of claim 1, wherein the data transmission is an analog radio stream (Paragraph [0035] teaches analog radio frequency)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link in view of Wang (US 2019/0187971)


Regarding Claim 3,

Link teaches the method of claim 2, wherein determining whether the source is authorized based at least in part on the control data of the data transmission comprises: ascertaining whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources (Figure 5, 555 receives and authenticates message);
Link does not explicitly teach decrypting the cryptographic identification of the source identifier, access a database comprising a plurality of source identifiers associated with a plurality of authorized sources 
Wang (US 2019/0187971) teaches decrypting the cryptographic identification of the source identifier (Paragraph [0083] teaches public key decrypting data transmission)
a plurality of source identifiers associated with a plurality of authorized sources (Paragraph [0095] teaches authenticating source of package)(Paragraph [0097] teaches one or more sources 705) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link to include multiple authorized sources and the results would be predictable (i.e. there would be multiple authorized sources) 

Regarding Claim 8,

Link teaches the method of claim 1, but does not explicitly teach wherein the computing system of the vehicle comprises a public key associated with a private key of the source, and wherein the computing system of the vehicle is configured to use the public key to decrypt at least a portion of the data transmission encrypted by the source with the private key.
Wang teaches comprises a public key associated with a private key of the source, and wherein the computing system of the vehicle is configured to use the public key to decrypt at least a portion of the data transmission encrypted by the source with the private key (Paragraph [0083] teaches public key decrypting data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link with the decryption method of Wang
The motivation is to provide secure distribution (Wang Paragraph [0083])


Regarding Claim 19, 

Link (US 2019/0047511) teaches a system for a vehicle, the system comprising: a communications system positioned onboard the vehicle and configured to present a voice communication and an onboard computing system positioned onboard the vehicle (Figure 1 shows a vehicle, 4, 6, Paragraph [0037] show a communication system and onboard computing system), the onboard computing system comprising one or more computing devices configured to: receive the voice communication generated by a source (Paragraph [0037] teaches vehicle device 4 transmits a request message signal via an audio signal)(Figure 5, 525), the voice communication comprising a payload, control data comprising a cryptographic identification of the source, and a timestamp indicative of a time the data transmission was transmitted (Paragraph [0037] teaches the message my include, cryptographic input, information as well as command messages)(Paragraph [0035] teaches cryptographic input may include, time value, location); ascertain whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources (Figure 5, 545 and associated text); determine whether the source is authorized based at least in part on whether the source identifier of the data transmission matches at least one of the plurality of source identifiers associated with the plurality of authorized sources and the timestamp (Figure 5, 555 receives and authenticates message); and activate the communications system to present the voice communication based at least in part on whether the source is authorized (Paragraph [0052] teaches performing an operation requested if the authentication process confirms the permission message was generated). 
Link does not explicitly teach decrypt at least a portion of the data transmission encrypted by the source with the private key, access a database comprising a plurality of source identifiers associated with a plurality of authorized sources 
Wang (US 2019/0187971) teaches decrypt at least a portion of the data transmission encrypted by the source with the private key (Paragraph [0083] teaches public key decrypting data transmission) a plurality of source identifiers associated with a plurality of authorized sources (Paragraph [0095] teaches authenticating source of package)(Paragraph [0097] teaches one or more sources 705) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Link to include multiple authorized sources and the results would be predictable (i.e. there would be multiple authorized sources) 

Regarding Claim 20, 

Link and Wang teaches the system of claim 19. Link teaches wherein the onboard computing system comprises comprise a human inaudible key (Paragraph [0031] teaches public and private key) (Paragraph [0035] teaches request message containing request message is in an inaudible component)
Wang teaches a decryption unit comprising one or more public keys associated with a private key of the source, and wherein the one or more public keys for decrypting a component embedded within the voice communication (Paragraph [0083] teaches decrypting with public key)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link in view of Darnell (US 2017/0132533)


Regarding Claim 5,

Link teaches the method of claim 4, but does not explicitly teach further comprising: determining, by the computing system, a received time indicative of a time the data transmission was received by the vehicle; determining, by the computing system, whether the received time of the data transmission is within a predetermined time period of the timestamp, and wherein the control action is generated based at least in part on whether the received time of the data transmission is within the predetermined time period of the timestamp.
Darnell (US 2017/0132533) teaches determining, by the computing system, a received time indicative of a time the data transmission was received by the vehicle; determining, by the computing system, whether the received time of the data transmission is within a predetermined time period of the timestamp, and wherein the control action is generated based at least in part on whether the received time of the data transmission is within the predetermined time period of the timestamp (Paragraph [0024] teaches determining whether the time period of the timestamp is expired and generating a control action based on the timestamp)
It would have been obvious to one of ordinary skill in the art to modify Link with Darnell
The motivation is to determine whether the credentials are expired (Paragraph [0024])

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link 


Regarding Claim 9,

Link teaches the method of claim 1, but does not explicitly teach wherein if the source is authorized, generating the control action comprises presenting the payload to an aircrew member of the vehicle.
The Examiner takes Official Notice it is common to present payloads to authorized people such as an aircrew
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to present a payload to an aircrew member of the vehicle if the source is authorized and the results would be predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439